The opinion of the court was delivered by
Burch, J.:
Defendant was convicted of obtaining money from a bank by means of false representations, and appeals.
Defendant presents eleven assignments of error. Every one of them except the last relates to a ruling of the district court affecting or made in the progress of the trial, which, if erroneous, furnished statutory ground for a motion, for a new trial. The last assignment is, the court erred in overruling defendant’s motion for a new trial. *693The motion for new trial does not complain of any subject embraced in the assignments of error. The result is, under the rule so often stated and applied, requiring grounds for new trial to be presented to the district court before this court will consider them, there is nothing before this court which, it can review.
Notwithstanding the conditions of the record, the court has carefully examined it, and is satisfied defendant has suffered no prejudice to his substantial rights; but because anything the court might say on the subject would be extrajudicial, expression of its views would be improper.
The judgment of the district court is affirmed.